TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00659-CV


Sutton Building, Ltd., Appellant

v.

Travis County Water District 10, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN003152, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R


PER CURIAM
	The brief of appellant Sutton Building, Ltd. is overdue.  It was originally due March
3, 2003.  The deadline was extended first to March 31, 2003, then to April 7, 2003, and finally to
June 9, 2003.  The postcard notice of the third extension indicated that no further extensions would
be granted.  Appellant nevertheless failed to file its brief.
	Before we may on our own motion involuntarily dismiss an appeal, we must give ten
days' notice to all parties.  See Tex. R. App. P. 42.3.  Accordingly, we hereby notify all parties that
we will dismiss this appeal for want of prosecution unless we receive appellant's brief by July 14,
2003.  It is ordered on June 30, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear